106 Ga. App. 102 (1962)
126 S.E.2d 309
BURNS
v.
McLUCAS et al.
39490.
Court of Appeals of Georgia.
Decided May 23, 1962.
A. A. Roberts, for plaintiff in error.
Marvin G. Russell, Turner Paschal, contra.
NICHOLS, Presiding Judge.
Mrs. Rachel K. Burns sued A. C. McLucas and J. C. Harrison, a partnership engaged in the business of selling fuel oil, to recover for damages allegedly sustained when the defendants, in delivering fuel oil to the plaintiff's residence, failed to follow instructions as to such delivery and placed the fuel oil in a storage tank which *103 was disconnected from the oil heater which it had previously served. The oil so placed drained onto the floor of the building causing the damages sued for. The jury returned a verdict for the defendants, and the plaintiff now assigns error on the judgment overruling her motion for new trial as amended. Held:
1. "Special grounds of a motion for new trial complaining that the court failed to charge on certain controlling issues in the case, but which neither set forth in substance any pleadings or evidence raising such issues, nor refer to and identify the same by page number in the record, are too incomplete for consideration by this court. Maxwell v. Hollis, 214 Ga. 358 (104 SE2d 893); Kirby v. Whitlock-Dobbs, Inc., 97 Ga. App. 159 (3) (102 SE2d 631); Brewer v. Henson, 96 Ga. App. 501 (100 SE2d 661); Hartsfield v. Hartsfield, 87 Ga. App. 707 (2) (75 SE2d 276)." Hodges v. Gay, 100 Ga. App. 210 (1) (110 SE2d 570). Accordingly, the two special grounds of the amended motion for new trial which complained that the trial court erred in failing to charge quoted principles of law but which failed to quote, or refer by page number to, the pleadings and evidence requiring such instructions are incomplete and cannot be considered.
2. The evidence adduced on the trial did not demand a verdict for the plaintiff, and the trial court did not err in overruling her motion for new trial.
Judgment affirmed. Frankum and Jordan, JJ., concur.